684 S.E.2d 889 (2009)
Karen HOLMES, Administrator of the Estate of Robert L. Burt, Jr.
v.
CSX TRANSPORTATION, INC., Norfolk Southern Corporation, and Norfolk Southern Railway Company.
No. 552P08.
Supreme Court of North Carolina.
October 8, 2009.
Charles Mast, Smithfield, for Karen Holmes.
*890 Frank L. Gordon, Raleigh, for CSX Transportation, Inc.
Odes L. Stroupe, Jr., Raleigh, for Norfolk Southern Corp., et al.

ORDER
Upon consideration of the petition filed on the 19th of December 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."